                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

TIMOTHY KELLY, ET AL.,                               )
                                                     )
       Plaintiffs,                                   )
                                                     )
v.                                                   )       Civil No. 3:17-cv-01597
                                                     )       Judge Trauger
MARK COLLINS, ET AL.,                                )
                                                     )
       Defendants.                                   )

                                            ORDER

       On February 18, 2020, the magistrate judge issued a Report and Recommendation

(Docket No. 56), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, the following are hereby ORDERED:

       1.      The Motion for Summary Judgment filed by defendants Kulenovic
               and Hines (Docket No. 48) is GRANTED.

       2.      The Motion for Judgment on the Pleadings filed by defendant Hines
               (Docket No. 35) is DENIED AS MOOT.

       3.      The Motion for Judgment on the Pleadings filed by defendants Kulenovic
               and Hines (Docket No. 37) is DENIED AS MOOT.

       4.      The Motion for Judgment on the Pleadings filed by the plaintiff
               (Docket No. 42) is DENIED AS MOOT.

       This Order, granting judgment in favor of defendants Kulenovic and Hines, is the final

judgment in this case, in that the only remaining defendant, Mark Collins, has never been served

and is now deceased (Docket No. 29).

       It is so ORDERED.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
